DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim status in the amendments received on 2/22/2021:
Claims 1-3, 5-8, 11-15 and  17-18  are amended.
Claims 9 and 19 have been cancelled.
New claims 21-24 have been added.
Claims 1-8, 11-18 and 21-24 are pending.

Response to Amendments
Applicant’s amendments have been considered and in response to the amendments:
The previous double patenting rejection have been withdrawn.
The previous 112(b) rejections have been withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4-6, 11-18, 21 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belihomji et al. (Pub. No.: US 20130174126 A1) in view of Sabiers et al. (Pub. No.: US 20040243338 A1).
As to claim 1, Belihomji teaches a computer-implemented method to monitor application program interface (API) endpoints, the method comprising: receiving, at a computing system, a test file  for an API endpoint on a first server, the test file including a test structure that is useable by the computing system to monitor the API endpoint (paragraph [0037], “…The structure of the web service request may be specified in a template 116 (e.g., an XML template file) associated with one or more particular web service(s), such as a template 116 stored in the memory 112 of the test server 101…”);
sending, over a network from the computing system, the test structure to the API endpoint (fig. 2, 205);
receiving a first response over the network at the computing system from the API endpoint in response to sending the test structure (fig. 2, 205);
storing the first response (fig. 2, 205);
resending, over the network from the computing system, the test structure to the API endpoint (fig. 2, 209);
receiving a second response at the computing system from the API endpoint in response to resending the test structure (fig. 2, 209);
comparing, at the computing system, the first response and the second response (fig. 2, 211); and
setting, at the computing system, a status of the API endpoint to error responsive to determining that the first response differs from the second response (fig. 2, 221).
Belihomji does not explicitly teach resending the test according to a repeat data specified  in the test file.
However, in the same field of endeavor (web service testing) Sabiers teaches a test file  for an API endpoint on a first server, the test file including a test structure that is useable by the computing system to monitor the API endpoint and repeat data specifying a frequency for sending the test structure to the API endpoint (paragraph [0052], “an existing network service test environment 103 that is stored, for example, in a memory such as the memory 156 (FIG. 2)”, “test environment” teaches a test file and paragraph [0053]);
sending, over a network from the computing system, the test structure to the API endpoint (paragraph [0053]);
resending, over the network from the computing system, the test structure to the API endpoint according to the frequency specified in the repeat data (paragraph [0053]).
Based on Belihomji in view of Sabiers, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate 
As to claim 2, Belihomji teaches wherein the status of the API endpoint indicates a hypertext transfer protocol (HTTP) error (paragraph [0050]).
As to claim 4, Belihomji teaches further comprising automatically generating a workflow when the status of the API endpoint is error (paragraph [0042]).
As to claim 5, Belihomji teaches storing the second response (paragraph [0044] and fig. 2, 205);
resending, over the network from the computing system, the test structure to the API endpoint, after receiving the second response (fig. 2, 209);
receiving a third response from the API endpoint (fig. 2, 209);
comparing, at the computing system, the third response and the second response (fig. 2, 211); and
determining, at the computing system, the API endpoint has a status of error responsive to determining that the third response differs from the second response (fig. 2, 221).
Belihomji does not explicitly teach resending the test according to a repeat data.
resending, over the network from the computing system, the test structure to the API endpoint according to the frequency specified in the repeat data (paragraphs [0052]-[0053]).
Based on Belihomji in view of Sabiers, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate web service test frequency determined by repeat data (taught by Sabiers) with web service calls (taught by Belihomji) in order to automate the web service testing and to allow the user to define the desired number of repetition of web service test which make the system easy to use.
As to claim 6, Belihomji teaches wherein the second response is stored  in response to receiving an indication that the second response indicates a non-error status of the API endpoint (paragraph [0040]).
As to claim 11, Belihomji teaches a system configured to determine a status of application program interface (API) endpoints, the system comprising:
a database configured to store a test  file for an API endpoint, the test file including a test structure that is useable by the system to monitor the API endpoint (fig. 1, 112 and paragraph [0037]);
a communication unit configured to send the test structure to the API endpoint  (fig. 2, 205 and 209); and a processor configured to:
direct the communication unit to send the test structure to the API endpoint a first time and a second time (fig. 2 205 and 209);
compare responses received from the API endpoint responsive to sending the test structure the first and second times (fig. 2, 211);  and
set a status of the API endpoint  to error responsive to identifying a difference between the received responses (fig. 2, 221).
Belihomji does not explicitly teach resending the test according to a repeat data specified  in the test file.
However, in the same field of endeavor (web service testing) Sabiers teaches a database configured to store a test  file for an API endpoint, the test file including a test structure that is useable by the system to monitor the API endpoint and repeat data specifying a frequency for sending the test structure to the API endpoint (paragraph [0052], “an existing network service test environment 103 that is stored, for example, in a memory such as the memory 156 (FIG. 2)”, “test environment” teaches a test file and paragraph [0053]);
a communication unit configured to send the test structure to the API endpoint according to the frequency specified in the repeat data (paragraph [0053]).
Based on Belihomji in view of Sabiers, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate web service test frequency determined by repeat data (taught by Sabiers) with web service calls (taught by Belihomji) in order to automate the web service testing and to allow the user to define the desired number of repetition of web service test which make the system easy to use.
wherein the database further comprises a plurality of different test  files that include the test structure, wherein each of the different test files  corresponds to a different computing environment that communicates with the API endpoint, and wherein the processor is configured to  set the status of the API endpoint  for each of the different computing environments (paragraphs [0055] [0064]).

As to claim 13, Belihomji teaches wherein the database further comprises a plurality of different test  files that includes the test structure , wherein each of the plurality of different test  files corresponds to a different one of a plurality of API endpoints (paragraphs [0055] [0064]).
As to claim 14, Belihomji teaches the communication unit is further configured to receive  responses from the plurality of API endpoints (paragraphs [0055] [0064]); and
the processor is further configured to determine the status of each of the plurality of API endpoints based on comparisons of responses received from individual ones of the plurality of API endpoints (paragraphs [0055] [0064]).
As to claim 15, Belihomji teaches wherein the processor is further configured to receive configuration data and provide a notification of the status for each of the plurality of API endpoints based on the configuration data (paragraph [0042]).
wherein the processor is configured to provide the notification of the status for each of the plurality of API endpoints for presentation on a single display (paragraph [0068]).
As to claim 17, Belihomji teaches a computer-implemented method to monitor application program interface (API) endpoints, the method comprising: sending, over a network from a computing system, a test structure to an API endpoint, the test structure configured based on the API endpoint (fig. 2, 205);
receiving a first response over the network at the computing system from the API endpoint in response to sending the test structure (fig. 2, 205);
resending, over the network from the computing system, the test structure to the API endpoint  (fig. 2, 209);
receiving a second response at the computing system from the API endpoint in response to resending the test structure (fig. 2, 209);
comparing, at the computing system, the first response and the second response (fig. 2, 211); determining, at the computing system, a status of the API endpoint based on the  comparing the first response and the second response (fig. 2, 221); and 
automatically generating a workflow describing an error status of the API endpoint responsive to determining that the status of the API endpoint is error (paragraph [0041]).
Belihomji does not explicitly teach resending the test according to a specified repeat data.

sending, over a network from a computing system, a test structure to an API endpoint, the test structure configured based on the API endpoint (paragraph [0053]);
resending, over the network from the computing system, the test structure to the API endpoint according to repeat data specifying a frequency for sending the test structure to the API endpoint (paragraph [0053]).
Based on Belihomji in view of Sabiers, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate web service test frequency determined by repeat data (taught by Sabiers) with web service calls (taught by Belihomji) in order to automate the web service testing and to allow the user to define the desired number of repetition of web service test which make the system easy to use.
As to claim 18, Belihomji taches resending, over  the network from the computing system, the test structure to the API endpoint (fig. 2, 205);
receiving a third response from the API endpoint (fig. 2, 205);
comparing, at the computing system, the third response and the second response (fig. 2, 211); and determining, at the computing system, the API endpoint has a status of error responsive to determining that the third response differs from the second response (fig. 2, 221).
Belihomji does not explicitly teach resending the test according to a specified repeat data.
resending, over  the network from the computing system, the test structure to the API endpoint according to the frequency specified in the repeat data after receiving the second response (paragraph [0053]);
Based on Belihomji in view of Sabiers, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate web service test frequency determined by repeat data (taught by Sabiers) with web service calls (taught by Belihomji) in order to automate the web service testing and to allow the user to define the desired number of repetition of web service test which make the system easy to use.
As to claim 21, Belihomji teaches wherein the status of the API endpoint indicates a hypertext transfer protocol (HTTP) error code (paragraph [0050]).
As to claim 23, Belihomji teaches wherein the second response is stored in place of the first response in response to determining that the second response indicates a non-error status of the API endpoint (paragraph [0070], “…If the differences between the responses are expected, the user may select a "Bank It" option so as to designate the web service response obtained using the new code as being an acceptable (or non-erroneous) response…”).
As to claim 24, Belihomji teaches wherein determining the non-error status of the API endpoint comprises receiving user input indicating that a previous error status of the API endpoint determined responsive to receiving the second response is normal (paragraph [0070]).

Claims 3 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belihomji et al. (Pub. No.: US 20130174126 A1) in view of Sabiers et al. (Pub. No.: US 20040243338 A1) and further in view of  Schroeder et al. (Pub. No.: US 20120047169 A1).
As to claim 3, Belihomji in view of Sabiers does not explicitly teach utilizing an authentication token.
However, in an analogues art (content delivery) Schroeder teaches test structure includes an authentication token previously provided by the API endpoint in response to the API endpoint receiving authentication credentials (paragraph [0026]).
Based on Belihomji in view of Sabiers and further in view of Schroeder, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate utilizing an authentication token (taught by Schroeder) with web service test frequency determined by repeat data (taught by Sabiers) with web service calls (taught by Belihomji) in order to automate the web service testing and to allow the user to define the desired number of repetition of web service test which make the system easy to use, and in order to use the authentication token for subsequent web service requests in lieu of entering credentials when required.

As to claim 22, Belihomji in view of Sabiers does not explicitly teach utilizing an authentication token.
However, in an analogues art (content delivery) Schroeder teaches test structure includes an authentication token previously provided by the API endpoint in response to the API endpoint receiving authentication credentials (paragraph [0026]).
.


Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belihomji et al. (Pub. No.: US 20130174126 A1) in view of Sabiers et al. (Pub. No.: US 20040243338 A1) and further in view of  Li et al. (Pub. No.: US 20170060730 A1).
As to claim 7, Belihomji in view of Sabiers does not explicitly teach including network address of the API.
However, in the same field of endeavor (web service testing) Li teaches a test file further  including a network address of the API endpoint (paragraph [0039]).
Based on Belihomji in view of Sabiers and further in view of Li, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate including network address of the API in a test file (taught by Li) with web service test frequency determined by repeat data (taught by Sabiers) with web service calls (taught by Belihomji) in order to automate the web service testing and to allow the user to define 
As to claim 8, Belihomji in view of Sabiers does not explicitly teach including authentication credentials.
However, in the same field of endeavor (web service testing) Li further teaches test file further including authentication credentials for the API endpoint (paragraph [0039]).
Based on Belihomji in view of Sabiers and further in view of Li, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate including authentication credentials in a test file (taught by Li) with web service test frequency determined by repeat data (taught by Sabiers) with web service calls (taught by Belihomji) in order to automate the web service testing and to allow the user to define the desired number of repetition of web service test which make the system easy to use, and in order to automate the authentication during the web service testing.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        6/24/2021